FORM OF FURMANITE CORPORATION
1994 STOCK INCENTIVE PLAN

NOTICE AND AGREEMENT OF GRANT OF STOCK OPTIONS

(date)

(Participant)

Dear Participant:

Furmanite Corporation (the “Company”) hereby issues, grants and awards to you an
option to purchase (“the Option”) shares of the Company’s common stock (the
“Common Stock”) on the terms described below, pursuant to the Furmanite
Corporation 1994 Stock Incentive Plan, as amended and restated March 4, 2009
(the “Plan”), and as authorized by the Compensation Committee of the Company’s
Board of Directors. All terms referred to herein shall have the meaning as
defined in the Plan, which Plan is incorporated herein by reference.

     
Date of grant of Option
  date
 
   
Option price per share of Common Stock
  price
 
   
Number of shares of Common Stock
under Nonqualified Option
 
number of shares
 
   

The above Nonqualified Option shares shall become vested at the rate of       
option shares per year, commencing        , however, all option shares that have
not expired and are not vested shall immediately vest upon your death,
life-threatening disability or a Change of Control as described in the Plan. All
vested option shares shall expire on        unless earlier under the terms of
the Plan.

By signing below, you:



  i)   acknowledge your receipt of the Plan, the Company’s most recently filed
Annual Report on Form 10-K, the Company’s most recently filed Quarterly Report
on Form10-Q and the Company’s policy guidelines with respect to the purchase and
sale of the Company’s securities by employees; and,



  ii)   indicate your acceptance of the grant of the Option and agree to be
bound by the terms and conditions of this Agreement and the Plan, as amended
from time to time.

FURMANITE CORPORATION

By: Howard C. Wadsworth
Senior Vice President


Agreed and Accepted:      

     
Participant,      

Date:      

